DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
Status of Claims
Claims 1-2, 4-27, and 30-32 are pending, of which Claims 1, 7, 10, and 24 are amended.  All claims are examined on the merits.  No new matter is found.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re Claim 1, Examiner suggests, in the third indented paragraph, adding a comma immediately after “second waistband portion” in “a second panel web comprising a second panel portion and a second waistband portion ...”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 25, 27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LaVon et al. (US 2014/0005020).
Re Claim 24, LaVon discloses disposable pant article having a waist opening with a waist opening edge, said pant article comprising a front panel and a rear panel (e.g., see Figs. 6C & 6D), said front panel comprising a front panel material having a front panel material edge and a front waistband (formed by 51, 52, 37a, see Fig. 4G, [0045]) having a front waistband edge, said front waistband being attached in an overlapping configuration to an outer surface ([0045] discloses that first belt layer 40 may come into direct contact with the wearer’s skin, thus the front waistband is on an outer surface) of a front waist edge portion of said front panel material, said rear panel comprising a rear panel material having a rear panel material edge and a rear waistband having a rear waistband edge (e.g., Figs. 6C & 6D), said rear waistband being attached in an overlapping configuration to an outer surface of a rear waist edge portion of said rear panel material (as shown in Fig. 4G), wherein said front and rear elastic waistbands are 
said waist opening edge comprises a front waist opening edge portion and a rear waist opening edge portion, the front panel material edge and the front waistband edge overlap one another and are collinear (Fig. 4G), and the rear panel material edge and the rear waistband edge overlap one another and are collinear (clearly shown in Fig. 4G).
Note “pre-fabricated,” “waist opening edge is a cut edge,” and the front/rear panel material edge and front/rear waistband edge “have been cut together” are directed at the process at which the article/waistband are formed.  As explained in the MPEP 2113, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the article/waistband has been shown to be the same as that of prior art.  Although a process of production for the article/waistband may be different from that claimed by the Applicant), the burden now shifts to the Applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  
Re Claim 25, LaVon also discloses that said front panel and said rear panel comprise a first elastic material (e.g., 37 & 39 that are sandwiched between 40 & 41, Fig. 4G), and said front waistband and said rear waistband comprise or consist of a second elastic material (37a), said disposable pant article having an elastic waist zone (where 37 & 37a are located) at said waist opening edge, said elastic waist zone comprising said first elastic material and said second elastic material.
Re Claim 27, LaVon also discloses that said pant article comprises an absorbent core (absorbent core 23).
Re Claim 32, LaVon also discloses that wherein: 

a second surface (formed by 52) of the front waistband opposite to the first surface of the front waistband is free of attachment with any base web of the disposable pant article;
a first surface (51) of the rear waistband is attached with and overlaps less than an entirety of said rear panel; and
a second surface (52) of the rear waistband opposite to the first surface of the rear waistband is free of attachment with any base web of the disposable pant article.
Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over LaVon.
Re Claim 26, LaVon teaches the invention of claim 24 but does not disclose that the cut waist opening edge is a non-linear cut edge.  However, simple changes in the shape of an edge requires only routine knowledge in the field, especially seeing from Fig. 6D that a sheet/laminate can be cut to have non-linear edges away from the waist opening edge, thus further establishing that it is not innovative to have non-linear edges in absorbent articles.  See MPEP 2144.04.
Allowable Subject Matter
Claims 1-2, 4-23, & 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, previously cited reference Manabe does not teach a waistband portion that comprises a carrier web attached to an outer surface of a base web.  No other reference is found to teach or render obvious the claimed method.
Claims 2, 4-23, & 30-31 are allowable at least for being dependent from Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maas (US 2005/0004549) appears to show the claimed article, see Fig. 3.

Back (US 2010/0286647) discloses a method of making a belt for an absorbent article by cutting a web down the middle in the machine direction and joining the two cut halves at the cut edges with an elastic material (3).
Glaug (US 6,358,350) discloses prefabricating an elastic waistband that comprises a carrier web (Fig. 5) and then attaching the waistband to two side edges of a web along a machine direction (Fig. 6), thereby creating the waist opening edges of the absorbent article with the waistband.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        16 November 2021